BROWN, J.
(dissenting).
I dissent. The city council of-the city of St. Paul, by resolution duly passed and approved by the mayor, determined to provide for lighting a portion of the city. To that end, plans and specifications were prepared, and bids invited. In response thereto, two bids were presented, one of which, because of a failure on the part of the bidder to comply with the conditions imposed by the plans and specifications, could not be accepted, and was formally rejected by the council. The other bid, conceded to- have been in full compliance with the conditions imposed, was, at a regular meeting of the council, on motion, accepted, and the contract awarded to the bidder. It was subsequently reduced to writing, and presented to, signed, and approved by the mayor. It is held by the majority that the contract was illegal and void because the bid was not accepted and the contract awarded by formal resolu*450tion, instead of by motion, which would have gone to the mayor for his approval or disapproval. The court, however, sustains the findings of the trial court, to the effect that the city council proceeded and acted honestly and in good faith, and that there-was no fraud-or .collusion.
It occurs to me that the court is adopting an unnecessarily strict rule of law. If the contract had been awarded by formal resolution, the mayor, it is true, would have had the right to approve or disapprove it; but, as that officer is required to sign in .his official character all contracts made in behalf of the city, the right of approval or disapproval still remained to him, and could have been exercised by his refusal to attach his official signature thereto when presented to him. He in fact exercised his right in this case, for he signed and executed the contract, thus approving the action of the city council. That he signed and executed it was conceded on the argument, and appellant’s brief so states. If there was anything improper about the contract— if it were illegal, as held by the court — -the mayor could not have been compelled to sign it by mandamus proceedings or otherwise. His act in doing so was voluntary and with full' knowledge of the facts, and amounted, in contemplation of law, to an approval of the action of the council in awarding the contract, and every purpose intended to be subserved by an acceptance of the bid by resolution was accomplished. While it is true that formalities prescribed by statute for the execution of contracts by public officials must, as a general rule, be observed and conformed to, a mere irregularity of the significance of that here involved, where no fraud, collusion, or corruption is charged, should not stamp the contract as wholly illegal, in violation of law, and void.